Citation Nr: 0932420	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in 
Augusta, Maine


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel







INTRODUCTION

The Veteran had active duty service from March 1952 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDING OF FACT

The Veteran has not had PTSD at any time during the pendency 
of this claim.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for PTSD.  The Board 
will initially discuss certain preliminary matters and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided VCAA notice in letter mailed in 
August 2005, before the initial adjudication of the claim in 
January 2006.  Although the Veteran was not provided notice 
with respect to the disability-rating or effective-date 
element of the claim until March 2006, after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide earlier 
notice with respect to those elements of the claim is no more 
than harmless error.

The Board further notes that service treatment records and 
all available post-service medical evidence identified by the 
Veteran has been obtained.  In addition, the RO has requested 
that the Veteran provide as much detail as possible relating 
to the alleged trauma he claims resulted in his PTSD.  In 
January 2008, upon receipt of all information provided by the 
Veteran, the RO sent a request to corroborate stressful 
events described by the Veteran to U. S. Army & Joint 
Services Records Research Center (JSRRC).  JSRRC responded 
with information and a report in March 2007.  JSRRC indicated 
that it was unable to verify the Veteran's alleged stressors.  
The Veteran has been provided this response and given an 
opportunity to respond.  He has indicated that he has no 
additional evidence to submit.  In view of the absence of any 
medical evidence showing a diagnosis of PTSD, it is clear 
that further efforts to corroborate a stressor would be of no 
benefit to the veteran.  

The Board acknowledges that the Veteran has not been provided 
a VA examination in response to this claim and that no VA 
medical opinion has been obtained in response to this claim.  
VA is obliged to provide a VA examination or obtain a medical 
opinion when: (1) there is competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) the evidence indicates that 
the current disability or symptoms may be associated with 
service or with another service-connected disability, and (4) 
there is not sufficient medical evidence to make a decision.  
See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002).

In the case at hand, the medical evidence currently of record 
is sufficient to decide the claim.  Moreover, there is no 
medical evidence suggesting that the Veteran has PTSD or 
competent evidence suggesting that the claimed disability is 
related to service.  Accordingly, no VA examination or 
opinion is required in this case. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

In order for a claim for service connection for PTSD to be 
successful, there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in- service stressor.  38 C.F.R. § 3.304(f) (2008); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).

The regulation was recently amended to eliminate the 
requirement of evidence corroborating the occurrence of the 
claimed in-service stressor in claims in which PTSD was 
diagnosed in service.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran alleges that he has PTSD due to stressors related 
to his service in Korea with H and S Company, 74th Engineer 
Combat Battalion from February 1953 to February 1954.  He was 
the recipient of the Korean Service Medal with 2 Bronze 
Service Stars, the United Nations Service Medal, the National 
Defense Service Medal and a Meritorious Unit Commendation.  
None of his medals, decorations, or assignments, however, is 
indicative of his participation in combat.  

The response from the JSRRC indicates that significant 
information documenting the Veteran's unit was reviewed, and 
it does not document casualties as reported by the Veteran.  
Thus, there is no corroborating evidence of any of the 
Veteran's alleged stressors.

The record contains no diagnosis or findings of PTSD either 
during or after service.  There are findings of anxiety 
dating from 1997.

While the Veteran has offered several accounts of in-service 
stressors, none of these has proved verifiable.  More 
significantly, he has no diagnosis of PTSD.  The Court has 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  Certainly, the Veteran 
is competent to report his symptoms.  However, as a lay 
person, he is not competent to render a medical diagnosis or 
to render an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As there is no medical evidence showing that the Veteran has 
ever had PTSD, the claim must be denied.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


